DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10,579,940.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al. (Effective Information Extraction with Semantic Affinity Patterns and Relevant Regions. 2007. Hereinafter “Patwardhan”) in view of Kenedy et al. (US Pub. 2010/0169343, hereinafter “Kenedy”).

Regarding claim 1, Patwardhan discloses a system, comprising: a memory that stores computer executable components (a general computing system); and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a computation component that generates using a trained model an embedded representation of a first keyword associated with a first 
a scoring component that determines an affinity value based on comparing the first keyword to the second keywords, and based on the affinity value (p. 721, generating a sematic affinity score), aggregates a joint embedding of the first embedded representation of the first keyword and the second embedded representation of the second keywords within a second domain corpus (pp. 720-721: generating and joining for first keyword and second keyword).
While Patwardhan discloses different representations for different semantic class representation for data objects, Patwardhan does not explicitly discloses embedded representation; however, Kenedy discloses embedded representation (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kenedy into Patwardhan to effectively locate attributes that have been determined to correlate with data item rating patterns in database management.

Regarding claim 2, Patwardhan in view of Kenedy discloses the system of claim 1, wherein the second keywords comprise a plurality of user identities associated with a plurality of user profiles (Kenedy, ¶ [0023], We envision a Pangenetic World Wide Web, or simply Pangenetic Web, in which search, navigation, online user behavior, item recommendation, and social networking are all guided by the pangenetic profiles of users).

Regarding claim 3, Patwardhan in view of Kenedy discloses the system of claim 1, 

Regarding claim 4, Patwardhan in view of Kenedy discloses the system of claim 1, wherein a plurality of potential first keywords comprise a second keyword associated with a plurality of web pages (Kenedy, ¶ [0020]).

Regarding claim 5, Patwardhan in view of Kenedy discloses the system of claim 1, wherein the affinity value is related to a scoring of the joint embedding of the first embedded representation and the second embedded representation (Kenedy, ¶ [0024]).

Regarding claim 6, Patwardhan in view of Kenedy discloses the system of claim 5, wherein the scoring of the joint embedding affinity comprises, based on satisfaction of a defined condition associated with a frequency of the first keyword, output a keyword collection ranking, resulting in a ranked first keyword, to the second domain corpus (Patwardhan, p. 721: ranking).

Regarding claim 7, Patwardhan discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable to: generate a first embedded representation of a first keyword associated with a first domain corpus via a trained model (Fig. 1, p. 720, second paragraph: having a computing system generating representations of first key word and second keyword) and generate a second embedded representation of second keywords associated with a second 
While Patwardhan discloses different representations for different semantic class representation for data objects, Patwardhan does not explicitly discloses embedded representation; however, Kenedy discloses embedded representation (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kenedy into Patwardhan to effectively locate attributes that have been determined to correlate with data item rating patterns in database management.

Regarding claim 8, Patwardhan in view of Kenedy discloses the computer program product of claim 7, wherein the affinity value is related to a scoring of the joint embedding of the first embedded representation and the second embedded representation (p. 720: affinity value associated with a score).

Regarding claim 9, Patwardhan in view of Kenedy discloses the computer program product of claim 8, wherein the program instructions are further executable to: based on satisfaction of a defined condition associated with a frequency of the first keyword, output a keyword collection ranking, resulting in a ranked first keyword, to the second domain corpus (p. 

Regarding claim 10, Patwardhan in view of Kenedy discloses the computer program product of claim 9, wherein the keyword collection ranking is ranked in descending order (p. 723, table 1. Ranking in descending order).

Regarding claim 11, Patwardhan in view of Kenedy discloses the computer program product of claim 9, wherein the keyword collection ranking comprises taxonomy tag data associated with a taxonomy tag (p. 720, different tags).

Regarding claim 12, Patwardhan in view of Kenedy discloses the computer program product of claim 9, wherein the program instructions are further executable to: output the keyword collection ranking to the first domain corpus (p. 720: document corpus).

Regarding claim 13, Patwardhan in view of Kenedy discloses the computer program product of claim 7, wherein the plurality of second keywords comprises a plurality of user identities associated with a plurality of user profiles (Kenedy, ¶ [0023], We envision a Pangenetic World Wide Web, or simply Pangenetic Web, in which search, navigation, online user behavior, item recommendation, and social networking are all guided by the pangenetic profiles of users).

Regarding claim 14, Patwardhan in view of Kenedy discloses the computer program product of claim 7, wherein the affinity value is generated in response to an unsupervised 

Regarding claim 15, Patwardhan in view of Kenedy discloses the computer program product of claim 7, wherein a plurality of first potential keywords comprise a second keyword associated with a plurality of web pages (Kenedy, ¶ [0020]).

Regarding claim 16, Patwardhan discloses a computer-implemented method, comprising: generating, by a device operatively coupled to a processor, a first embedded representation of a first keyword associated with a first domain corpus via a trained model and generating a second embedded representation of second keywords associated with a second domain corpus via the trained model (Fig. 1, p. 720, second paragraph: having a computing system generating representations of first key word and second keyword); and 
determining an affinity value based on comparing the first keyword to the second keywords, and based on the affinity value (p. 721, generating a sematic affinity score), aggregating the joint embedding of the first embedded representation of the first keyword and the second embedded representation of the second keywords within the second domain corpus (pp. 720-721: generating and joining for first keyword and second keyword).
While Patwardhan discloses different representations for different semantic class representation for data objects, Patwardhan does not explicitly discloses embedded representation; however, Kenedy discloses embedded representation (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kenedy into Patwardhan to effectively locate 

Regarding claim 17, Patwardhan in view of Kenedy discloses the computer-implemented method of claim 16, wherein the affinity value is related to a scoring of the joint embedding of the first embedded representation and the second embedded representation (Patwardhan, p. 720).

Regarding claim 18, Patwardhan in view of Kenedy discloses the computer-implemented method of claim 17, further comprising: based on satisfaction of a defined condition associated with a frequency of the first keyword, outputting, by the device, a keyword collection ranking, resulting in a ranked first keyword, to the second domain corpus (p. 723, third paragraph).

Regarding claim 19, Patwardhan in view of Kenedy discloses the computer-implemented method of claim 16, wherein a keyword collection ranking comprises taxonomy tag data associated with a taxonomy tag (Patwardhan, table 1).

Regarding claim 20, Patwardhan in view of Kenedy discloses the computer-implemented method of claim 16, further comprising: generating, by the device, a stochastic gradient descent value related to the trained model (Kenedy ¶ [0071], training model).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154